Citation Nr: 0004792	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  98-02 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence so as to warrant reopening 
of the veteran's claim for service connection for post 
traumatic stress disorder (PTSD) has been submitted.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. Jose A. Juarbe


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in April 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which found that the veteran did not have PTSD.


FINDINGS OF FACT

1.  In August 1994, the Board denied service connection for 
post-traumatic stress disorder and that decision is 
considered to be final.

2.  Evidence added to the record since the Board's August 
1994 decision is relevant and probative and is of sufficient 
significance that it must be considered in order to fairly 
decide the merits of the veteran's claim.

3.  The veteran has presented medical evidence of a diagnosis 
of PTSD related to combat in service.

4.  During service the veteran engaged in combat with the 
enemy and received three Purple Hearts.

5.  The weight of credible supporting evidence is against the 
veteran's claim that he has PTSD related to service.



CONCLUSIONS OF LAW

1.  The August 1994 Board decision, denying entitlement to 
service connection for post-traumatic stress disorder, is 
final.  38 U.S.C.A. § 7104 (West 1991).

2.  Evidence received since the August 1994 Board decision is 
new and material, and the veteran's claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 1991); 38 C.F.R. §§ 3.156, 20.1100 (1999).

3.  The veteran's claim of entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The veteran does not have PTSD that was incurred during 
or as a result of service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991);  38 C.F.R. § 3.303(a) (1999).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1999).


Generally, a final decision by the Board may not thereafter 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. § 7104 
(West 1991).  The exception to this rule is 38 U.S.C.A. 
§ 5108 (West 1991), which states, in part, that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

38 C.F.R. § 3.156(a) (1999) provides that "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears "directly and substantially" upon 
the specific matter under consideration.  Such evidence must 
be neither cumulative nor redundant and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  See generally 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir.1998).  See Elkins v. 
West, 12 Vet. App. 209, 212-213 (1999).

In this case, as there is a prior Board decision, the claim 
may not be reopened and allowed unless new and material 
evidence is presented.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 3.156(a).  Most recently, an August 1994 Board decision 
denied service connection for post-traumatic stress disorder 
due to the absence of a diagnosis of PTSD.  The August 1994 
Board decision is final.  38 U.S.C.A. § 7104 (West 1991); 38 
C.F.R. § 20.1100 (1999).

Since the Board's August 1994 decision, the additional 
evidence added to the record includes June 1998 hearing 
testimony on appeal by the veteran's psychiatrist, Dr. Jose 
A. Juarbe, who testified that the veteran's psychiatric 
symptoms and military combat history supported a diagnosis of 
PTSD.  The evidence added to the record since the August 1994 
Board decision is relevant and probative and is of sufficient 
significance that it must be considered in order to fairly 
decide the merits 

of the veteran's claim, and is, therefore, new and material. 
The veteran's claim for service connection for PTSD is 
reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156, 
20.1100.

In that regard, the Board notes that the RO, in its April 
1997 rating decision, addressed the merits of the veteran's 
claim.  The Board therefore finds that appellate 
consideration of the veteran's claim at this time is not 
prejudicial to his interests.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

As the evidence of record reflects medical evidence 
establishing a diagnosis of PTSD, evidence that an in-service 
stressor actually occurred (evidence of combat), and a 
medical link between current PTSD and the claimed in-service 
combat stressor, the Board finds that the veteran's claim for 
service connection for PTSD is well grounded.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.304(f).

The Board is satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).  The Board notes that the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV) has been adopted by VA.  38 C.F.R. § 4.125(a)(1999).

However, adjudication of the veteran's claim of service 
connection for PTSD does not end with the finding that the 
case is well-grounded.  In determining that the veteran's 
claim is well-grounded, the credibility of evidence has been 
presumed and the probative value of the evidence has not been 
weighed.  Once the claim is found to be well-grounded, the 
presumption that the evidence is credible and entitled to 
full weight no longer applies.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is for 
or against the claim 

or is in equipoise.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  If the preponderance of the evidence is 
against the claim, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (1999); see also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (Court) has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . . As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Turning to the merits of the veteran's claim, the evidence of 
record reflects that the veteran earned the Combat 
Infantryman Badge and received three Purple Hearts for 
service in Vietnam, thus demonstrating conclusive evidence of 
a claimed in-service stressor related to combat.  38 C.F.R. § 
3.304(f).

With regard to whether the veteran has a diagnosis of PTSD, 
Dr. Juarbe testified at the veteran's June 1998 hearing on 
appeal that the veteran's symptoms and service record 
supported a diagnosis of PTSD related to combat stressors.  
Dr. Juarbe questioned earlier medical records which were 
negative for a diagnosis of PTSD, and an October 1986 VA 
examination by a board of two psychiatrists which 

indicated diagnoses of Substance Use Disorder, Alcohol 
Dependency in partial remission; and Polydrug Dependency, 
Heroine, Cocaine, Marijuana, etc., in remission by history 
and record, but which was negative for any diagnosis of PTSD.  
He testified that, after review of the record, the veteran's 
symptoms of isolation, sleeplessness, loss of appetite, 
anxiety and depression were due to PTSD, and that the veteran 
used alcohol and drugs to self medicate. 

However, the preponderance of competent medical evidence in 
the claims file reflects diagnoses of Anxiety Reaction, 
Anxiety Neurosis, Dysthymic Disorder, Substance Use Disorder, 
Depression, Alcohol Dependency, Polydrug Dependency, and 
Schizophrenia Undifferentiated-type, Rule/Out PTSD.  Of 
particular weight are October 1996 and August 1998 VA 
psychiatric evaluations by boards of two psychiatrists who 
specifically determined that the criteria for a diagnosis of 
PTSD were not met.  

In conclusion, the Board finds the diagnosis of PTSD provided 
by Dr. Juarbe to have less probative value than the multitude 
of examination reports over many years, wherein competent 
medical professionals have declined to offer a diagnosis of 
PTSD after evaluation and consideration of the veteran's 
history in conjunction with established diagnostic 
principles.  Even where examiners have noted the veteran's 
claimed stressors and his symptoms, such examiners relate 
that the veteran fails to meet the PTSD diagnostic criteria.  
Extremely probative are the recent examination reports by 
psychiatric boards that specifically address the question of 
whether the veteran has PTSD.  Such reports are consistent 
with the preponderance of the remaining competent medical 
evidence in noting psychiatric diagnoses exclusive of PTSD.  
In light of the above, there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies; the preponderance of the evidence is 
against the claim of service connection for PTSD and the 
veteran's appeal is denied. 38 C.F.R. § 3.304(f).



ORDER

Service connection for PTSD is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 


